424 F.2d 276
UNITED STATES of America, Appellee,v.Herman Danny MOOSE, Appellant.
No. 13816.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1970.
Decided April 13, 1970.

James Ralph Phillips, Gastonia, N. C. (court-appointed counsel) for appellant.
Bruce B. Briggs, Asst. U. S. Atty. (Keith S. Snyder, U. S. Atty., on brief) for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
The dominant error assigned on this appeal of Herman Danny Moose is the District Court's appointment of the same attorney to represent him and his wife when they were jointly tried on an indictment charging them jointly with the interstate transportation of a stolen motor vehicle in violation of 18 U.S.C. § 2312. The trial was begun in the Federal District Court for the Western District of North Carolina on July 28, 1969. On the next day the husband voluntarily pleaded guilty and his plea duly accepted. Acquittal of the wife was ordered.


2
Our examination of the record discloses no ground for overturning the conviction and sentence of the appellant.


3
Affirmed.